Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the closest prior art discovered during search (Potlapally et al. US 9,930,051) teaches providing remote management services via a security service processor.  Potlapally however, does not teach receiving a golden hash from a second information handling system to compare for the computed hash of the firmware update.  Potlapally authenticates and verifies the calculates the cryptographic hash and compares to a reference value stored locally on the security service processor.  Thus, Potlapally does not teach or suggest either alone or in combination with the other prior art of record the invention as claimed.  Specifically, receiving a golden hash from the second information handling system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115